Exhibit 10.8 ASSIGNMENT AND ASSUMPTION AGREEMENT This Assignment and Assumption Agreement (the “Agreement”) is made and entered into as of February 11, 2010, between T.O.D. Taste on Demand Inc., a Nevada corporation (the “Parent”), and T.O.D. (2010) Inc., a Nevada corporation wholly owned by the Parent (the “Sub”). WHEREAS, Parent is the sole owner of the Sub; WHEREAS, Parent is the owner of certain assets and liabilities, including without limitation, a patent filed with the Israeli Patent Office on October 23, 2007and a distribution agreement; WHEREAS, as a condition to the Agreement and Plan of Merger (“Merger Agreement”) made February 8, 2010 by and among the Parent, China Environmental Protection Inc., Dragon Path International Limited and Weihua Zhao, Parent is required to complete the transfer of all its current business and assets into Sub and affect a distribution of Sub as a stock dividend to the shareholders of Parent; WHEREAS, Parent wishes to assign to Sub, and Sub wishes to assume from Parent, all of the assets and liabilities of the Parent, for such consideration and on such terms as set out below; NOW THEREFORE, in consideration of the above premises and the mutual representations, warranties, covenants and agreements hereinafter set forth and for other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the parties agree as follows: 1.Assignment of Assets.Parent hereby assigns to Sub all of its rights, title and interest in, to and under all of its assets, including without limitation, the following assets (collectively, the “Assigned Assets”): (a)All contract rights under all agreements in which the Parent is a party (collectively, the “Assigned Contacts”). (b)All intellectual property rights of Parent (collectively, the “Intellectual Property”); provided that, concurrently with or subsequent to the execution of this Agreement, Parent will be executing and filing with the Israel Patent Office assignments of patents and trademarks for such items of Intellectual Property which have been registered as such with the Israel Patent Office. (c)All licenses, franchises, grants, easements, exceptions, certificates, consents, permits, approvals, orders and other authorizations of any governmental body held by the Parent (collectively, the “Licenses”). (d)All leasehold rights under those certain personal property leases held by the Parent (collectively, the “Assigned Personal Property Leases”). (e)All of the tangible assets of the Parent (the “Tangible Assets”). 2.Assumption of Assets and Liabilities.Sub hereby expressly assumes and agrees to perform all duties and obligations of Parent arising under all of Parent’s liabilities (the “Liabilities”) related to the Assigned Assets from and after the date hereof. 3.Representations of the Parent. Parent hereby represent and warrant to Sub the following: (a)Parent is a corporation duly organized, validly existing and in good standing under the laws of the State of Nevada, with full power and authority to own, lease, use and operate its properties and to carry on its business as and where now owned, leased, used, operated and conducted. (b)Parent has the absolute and unrestricted right, power, legal capacity and authority to enter into and perform its obligations under this Agreement, to carry out its obligations hereunder and to consummate the transactions contemplated hereby.
